373 Mich. 509 (1964)
129 N.W.2d 894
PEOPLE
v.
MANKEL.
Calendar No. 17, Docket No. 50,441.
Supreme Court of Michigan.
Decided September 2, 1964.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, James K. Miller, Prosecuting Attorney, and George T. Krupp, Assistant Prosecuting Attorney, for the people.
Roach, Smolenski & Twohey (Robert A. Benson, of counsel), for defendant.
O'HARA, J.
In this case we examine an information to determine whether what is contained therein alleges a crime to have been committed by him, of whose alleged conduct the court was informed.
We consider no facts. We take as true those set forth in the information. It says:
"James K. Miller, prosecuting attorney for the county of Kent, aforesaid, for and in behalf of the People of the State of Michigan, comes into said court, in the December term thereof, A.D., 1962, and gives it here to understand and be informed that one Gerard Mankel, of the county of Kent, on, to-wit, the 23d day of January, 1963, at the township of Paris, county of Kent aforesaid and on divers other times and days between that date and the 25th day of January, 1963, Gerard Mankel being then and there the father of a certain child, to-wit: Shawn Allen Mankel of the age of 3 years and under whose protection said child was, did then and there wilfully, unlawfully and negligently deprive said child of the necessary food, clothing and medical attention, *511 in that he failed to obtain the services of a physician while the said Shawn Allen Mankel was mortally injured, contrary to [CLS 1961, § 750.136] Stat Ann [1962 Rev] § 28.331, contrary to the statute in such case made and provided, and against the peace and dignity of the people of the State of Michigan." (Emphasis supplied.)
The statute[*] said to have been violated, reads:
"Any parent * * * under whose protection any child may be, who * * * unlawfully punishes or wilfully, unlawfully or negligently deprives of necessary food, clothing or shelter * * * a child under 16 years of age * * * shall upon conviction, be deemed guilty of a felony."
Be it well noted and clearly understood, we do not decide here what offense could have been charged under the statute within the facts alleged. We decide a narrow issue, as we must, under the wording chosen by the people. We decide whether the allegation that the accused "wilfully, unlawfully and negligently deprived said child of the necessary food, clothing and medical attention, in that he failed to obtain the services of a physician while said [child] was mortally injured," charged an offense under this statute. (Emphasis supplied.)
The trial judge held it did and denied a motion to quash. We granted leave to appeal.
The people chose to substitute the words "medical attention * * * while mortally injured" for the third statutory disjunctive  "shelter." The question therefore becomes whether the generic term "shelter" includes the specific term (necessary) "medical attention." It is settled that the precise words employed in the statute need not be used in charging an offense. Other words of equivalent meaning are sufficient. See People v. Covelsky, 217 Mich 90, 101. *512 We must here apply the rule of ordinary usage and common sense. Legislators are not required to be lexicographers. Statutes are not to be judicially examined as exercises in etymological or philological refinements.
Simply put the question is: In ordinary parlance does "shelter" mean "medical attention?" We think not. However monstrous, morally indefensible, and socially shocking the accused's conduct, if established under the requirements of judicial proof, may have been, that conduct was not rendered statutorily illegal by the particular enactment here involved. If the legislature intended that "medical attention" should have been included within the purview of this act, it is beyond our credence that so obvious an incident to child care would not have been specifically included. All this we say, with acknowledged deference to those of our free society who may entertain religious convictions to the contrary. Mayhap this, too, had legislative consideration.
The order denying the motion to quash the information is vacated, the case is remanded with instructions to grant the defendant's motion to quash.
KAVANAGH, C.J., and DETHMERS, KELLY, BLACK, SOURIS, SMITH, and ADAMS, JJ., concurred.
NOTES
[*]  CLS 1961, § 750.136 (Stat Ann 1962 Rev § 28.331).